DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/20/2021 and 07/12/2021 have been considered here.

Status of Claims
The arguments filed on 07/02/2021 are acknowledged and have been fully considered.  Claims 1-12, 14-15, 17, 19, 23, and 27-29 are now pending.  Claims 13, 16, 18, 20-22, and 24-26 are canceled; claims 1 and 23 are amended.
Claims 1-12, 14-15, 17, 19, 23, and 27-29 will be examined on the merits herein.



Objections/Rejections Withdrawn


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carley et al. (US20120231083; as filed on PTO-892 of 10/08/2020) as evidenced by NPL1 (Mydayis, 2020; screenshot of https://www.mydayis.com/adhd-treatment/how-it-works).

In regards to claims 1, 2, 6, 8 and 14, Carley teaches and claims a medicament comprising a cannabinoid partitioned in an immediate release compartment and in a delayed release compartment (claim 1). The delayed release compartment maybe a solid, semisolid or liquid compartment and form a plurality of microparticles (claims 14 and 15). The cannabinoid is dronabinol (claim 17). According to Carley its compositions are especially suitable for conditions that are benefitted by therapeutic levels for more than about 5 hours, e.g. about 6 to about 8 hours or for as long as about 8 or about 12 hours 
Going further into detail in regards to the plurality of the particles, Carley teaches that the “medicament is provided comprising a delayed release compartment and an immediate release compartment contained within the same dose unit. By example, the immediate release compartment is a plurality of solid pellets (or microspheres) and the delayed release compartment is a plurality of solid pellets comprising a delayed release modifier coating” in example 12 (paragraph 0271). As understood in the art, this is a capsule with coated, solid pellets in it. Each individual pellet would have one core. This type of structure understood in the art for delayed release medication as NPL1 shows this in a diagram (see NPL1, page 2). Specifically, “each capsule contains equal amounts of 3 different types of beads—two of which are made with different delayed-release coatings” (see NPL1, page 1).  See MPEP 2131.01(II) for use of extrinsic evidence to explain the meaning of terms and phrases used in the reference relied upon as anticipatory of the claimed subject matter. In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 1-12, 14-15, 17, 19, 23, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Carley et al. (US 20120231083; as filed on PTO-892 of 10/08/2020) as evidenced by NPL1 (Mydayis, 2020; screenshot of https://www.mydayis.com/adhd-treatment/how-it-works).
The teachings of Carley et al. and NPL1 have been described supra.
Regarding instant claim 3, Carley teaches its solid compartment may be a sugar glass compartment (claim 4) and that microspheres made from starch or chitosan may be used (paragraph 0112).
Regarding instant claim 4, Carley teaches a delayed release dosage compartment is a dosage compartment comprising a release-modifying amount of a release modifier and a cannabinoid partitioned in said delayed release compartment and that a dosage compartment means a discrete layer, sphere, fraction or formulation encompassing a cannabinoid (paragraphs 0036-0037). Therefore it is understood the presence of cannabinoid in a delayed release modifier coating. Example 12 teaches delayed release pellets wherein Neusilin US2 is charged with the required quantity of dronabiniol to a fluid bed coater wherein the ethylcellulose coating dispersion is applied (paragraphs 0291-0296)
Regarding instant claim 5, Carley teaches a delayed release compartment comprises a release-modifying amount of a release modifier (release-controlling polymer) and that an immediate release compartment does not contain a release modifier, therefore the release of about 75% of the cannabinoid occurs within 60 minutes (paragraph 0039).
Regarding instant claim 7, Carley teaches the use of polyvinylpirrolidone as an outer layer comprising a cannabinoid to provide a more immediate release of the cannabinoid (paragraph 0116).
Regarding instant claims 9-12 and 15, Carly teaches its composition may be a liquid dosage compartment comprising an aqueous or semi-aqueous liquid component comprising a cannabinoid and 
Regarding instant claims 17 and 23, Carley teaches a plurality of pellets composition (Example 12, Table 7). Comprising a delayed release compartment and an immediate release compartment contained within the same dose unit. The immediate release compartment is a plurality of solid pellets (or microspheres) and the delayed release compartment is a plurality of solid pellets comprising a delayed release modifier coating. Wherein, the delayed release compartment contains 3.49% dronabinol (i.e. THC), dissolved in 15-65% ethanol (i.e. solubilizer) (disclosed in paragraph 0101), dispersed in 3.49% sodium lauryl sulfate (i.e. surfactant) and charged to 27.91% Neusilin (i.e. core) and coated with 5.30% ethylcellulose. According to Carley its compositions are especially suitable for conditions that are benefitted by therapeutic levels for more than about 5 hours, e.g. about 6 to about 8 hours or for as long as about 8 or about 12 hours (paragraph 0017).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and where claimed ranges “overlap or lie inside ranges disclosed by the prior art” It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical. See In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).

It would have been obvious to one of ordinary skill in the art before the effective filing date to manipulate and optimize the amounts of core, cannabinoids, release modifiers, surfactants and solubilizers to reach a target release profile or therapeutic window. As recognized by Carley, the skilled artisan can modify its formulation to meet a target PK profile. Examples of such modifications may include: adjusting drug to release modifier ratio; adjusting concentration of viscosity modifier (typically increasing the concentration slows release); adjusting the grade of the viscosity modifier (using a higher molecular weight polymer typically slows release); using different viscosity modifiers (separate material or combinations of materials) (paragraphs 0266-0270).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and where claimed ranges “overlap or lie inside ranges disclosed by the prior art” It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical. See In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of 
Regarding instant claims 27 and 28, Carley teaches its composition is administered orally to treat cannabinoid-sensitive disorders (abstract), such as sleep apnea anxiety, stress, headache, nausea, pain (paragraph 0019).
A reference is analyzed using its broadest teachings. MPEP 2123 [R-08.2012]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with that reasoning, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to rearrange the disclosed teachings of Carley et al. and arrive at the claimed invention.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over  Carley et al. (US 20120231083; as filed on PTO-892 of 10/08/2020) as detailed above for claims 1-12, 14-15, 17, 19, 23, .
The teachings of Carley et al. and NPL1 have been described supra.
Carley does not teach wherein prior to administration, the composition is sprinkled on food or nutrient that is solid, semi-solid, or liquid; into water; or into other types of liquid drink.
Bosse claims an oral dosage form comprising a plurality of particulates comprising a core and a layer enclosing the core, wherein said layer comprises an antiemetic (claim 1). Said antiemetic may be dronabinol, tetrahydrocannabinol and cannabinoid (claims 17). According to Bosse the capsules can be broken such that the particulates are sprinkled on soft foods and swallowed without chewing (col 52 lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the composition of Carley as disclosed by Bosse. One would have been motivated to use the known technique of Bosse and sprinkle the composition of Carley into soft foods to aid in the oral delivery of dosage forms. Such a combination of using a known technique to improve similar product in the same way is within the purview of the skilled artisan and would yield predictable results.

Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment.  

Claim Rejections - 35 USC § 102
In regards to applicant’s argument that Carley does not teach exactly one core, however examiner notes that the claims are given their broadest reasonable interpretation consistent with the specification. “Under a broadest reasonable interpretation (BRI), words of the claim must be given their 

Claim Rejections - 35 USC § 103
In regards to applicant’s argument that that the sugar glass compartment is not a core, but a matrix, examiner points out that the sugar glass component is one example of the composition, 



Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611